Order entered June 11, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00554-CV

                   IN THE INTEREST OF J.A.C. AND Z.C.C., CHILDREN

                        On Appeal from the 416th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 416-54259-2014

                                             ORDER
          We GRANT appellant’s June 9, 2015 motion to abate appeal in order to secure findings
of fact and conclusions of law from the trial court as follows: We ORDER the Honorable Chris
Oldner, Judge of the 416th Judicial District Court, to file, by JUNE 25, 2015, findings of fact
and conclusions of law.
          We ORDER Andrea Stroh Thompson, Collin County District Clerk, to file, by July 2,
2015, a supplemental clerk’s record containing the trial court’s findings of fact and conclusions
of law.
          Appellant’s brief will be due THIRTY DAYS after the date the supplemental clerk’s
record containing the trial court’s findings of fact and conclusions of law is filed.
          We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to Judge Oldner, Ms. Thompson, and counsel for all parties.
          We ABATE the appeal to allow the trial court to comply with this order. The appeal will
be reinstated in THIRTY DAYS from the date of this order or when the Court receives the
requested supplemental clerk’s record, whichever occurs sooner.
                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE